                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 DAWN PERREAULT,                                   NOTICE OF PENDING CONSENT AND
                                                   MEMORANDUM DECISION AND
                        Plaintiff,                 ORDER DENYING WITHOUT
 v.                                                PREJUDICE MOTION FOR PARTIAL
                                                   SUMMARY JUDGMENT AND MOTION
 AMERICAN MEDICAL SYSTEMS, INC.,                   TO EXCLUDE CASE-SPECIFIC
                                                   OPINIONS
                        Defendant.
                                                   Case No. 2:20-cv-00110-DBP


                                                   Magistrate Judge Dustin B. Pead

       This matter was originally filed in the Southern District of West Virginia and is related to

a number of other cases that are part of multi district litigation 2325. (ECF No. 36.) Following

consolidated discovery, a group of 39 cases were transferred to the appropriate jurisdiction. The

court received this case on February 20, 2020 and it was randomly assigned to the undersigned

awaiting consent of the parties pursuant to Fed. R. Civ. P. 73. (ECF No. 39.) Judge Goodwin,

from the transferring court, urged “the receiving court to immediately set these cases for trial

without reopening discovery.” Id.

       Prior to the transfer of this case, Defendant American Medical Systems (AMS) filed two

motions in the Southern District of West Virginia. AMS filed a Motion for Partial Summary

Judgment (ECF No. 28.) and a Motion to Exclude the Case-Specific Opinions and Testimony of

Ralph Zipper, M.D. (ECF No. 30.) Because this matter is pending consent of the parties, the

court cannot act on these particular motions until the consent matter is resolved. Accordingly, the

court DENIES WITHOUT PREJUDICE these pending motions. After the consent issue is
resolved, the court will establish a schedule for the filing of any necessary motions, including

those that need to be renewed.

       In accordance with this court’s General Order 11-001 and Fed. R. Civ. P. 73, the parties

are given notice that this case is assigned to a magistrate judge. To consent or request

reassignment, use the form on this link and send it to consents@utd.uscourts.gov within 30 days

or to the court with Attention: Consent Clerk on the envelope. Please note that no judge will be

informed of a party's response unless all parties have consented to the assignment of the matter

to a U.S. Magistrate Judge. Unless consents from all parties are received within thirty (30) days,

the case will be randomly re-assigned to a U.S. District Judge without further notice.

                                             ORDER

       Based upon the foregoing it is hereby ORDERED that:

       Defendant’s Motion for Partial Summary Judgment (ECF No. 28.) is DENIED

WITHOUT PREJUDICE; and

       Defendant’s Motion to Exclude the Case-Specific Opinions and Testimony of Ralph

Zipper, M.D. (ECF No. 30.) is DENIED WITHOUT PREJUDICE.

       IT IS FURTHER ORDERED that the parties are to follow the consent process as set

forth above.

       IT IS SO ORDERED.

                 DATED this 27 March 2020.




                                              Dustin B. Pead
                                              United States Magistrate Judge




                                                 2
